Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 
This office action is responsive to the Appeal Brief filed 11 April 2022. Claims 1-10 and 22 remain pending and presently under consideration in this application. 
PROSECUTION IS HEREBY REOPENED
A new objection to the specification is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                             	
Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the specification is replete with unclear such as in formulae (G-1) through (G-22)
    PNG
    media_image1.png
    456
    434
    media_image1.png
    Greyscale
, as indicated by 
    PNG
    media_image2.png
    52
    44
    media_image2.png
    Greyscale
.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parri et al. (U.S. Patent No. 8,289,494) in view of Sakamoto et al. (U.S. Patent No. 9,586,917). 
Parri et al. discloses a polymerisable compound, the corresponding use thereof said polymerisable compound in a polymerisable liquid crystal material, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding preparation thereof said polymer film, as well as the corresponding use thereof said polymerisable liquid crystal material in a device, characterized in that said polymerisable compound is inclusive of the polymerisable compound of the present formula I, as generally represented therein by 
    PNG
    media_image3.png
    109
    405
    media_image3.png
    Greyscale
 (column 7, line 32), and more specifically as represented therein by 
    PNG
    media_image4.png
    193
    403
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    800
    426
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    460
    436
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    363
    884
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    874
    903
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    1282
    882
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    456
    393
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    462
    393
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    914
    434
    media_image12.png
    Greyscale
(column 19, line 55+). In addition to a polymerisable compound inclusive of the polymerisable compound of the present formula I, said liquid crystal composition is further characterized by also comprising additional polymerisable compounds such as: 
at least one multi-reactive mesogenic compounds inclusive of the multi-reactive mesogenic compounds of the present formulae DRMa1 through DRMaf as represented by 
    PNG
    media_image13.png
    740
    867
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    210
    858
    media_image14.png
    Greyscale
 (columns 31-34), and 
at least one mono-reactive mesogenic compounds inclusive of the multi-reactive mesogenic compounds of the present formulae MRM1 through MRM27 as represented by (columns 27-30) 
    PNG
    media_image15.png
    557
    866
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    444
    911
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    807
    877
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    336
    852
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    215
    856
    media_image19.png
    Greyscale
. However, Parri et al. does not teach a polymerisable compound of the present formula T. The polymerisable compound of the present formula T 
    PNG
    media_image20.png
    146
    585
    media_image20.png
    Greyscale
 (column 3, line 12) and the advantages thereof (column 7, line 15) are well known in the liquid crystal art, as taught in Sakamoto et al.; please refer to claim 12 for examples of specific compounds. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a polymerisable compound of the present formula T, as taught in Sakamoto et al., in the liquid crystal composition of Parri et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the polymerisable compound of formula T. 

Response to Arguments
For convenience and ease of prosecution history the following Examiner remarks responsive to applicant's arguments filed 7 September 2021 are included herein. 
In response to applicants’ arguments that the rejection provides only “generic rationale” for utilizing the well-known in the liquid crystal art polymerizable compounds of formula T, the Examiner notes that the rejection refers to specific portions in Sakamoto et al. which teach the advantages of the polymerizable compounds of formula T, reproduced for applicants’ convenience from each of the office action 
    PNG
    media_image21.png
    303
    803
    media_image21.png
    Greyscale
 , as well as the reference itself 
    PNG
    media_image22.png
    501
    497
    media_image22.png
    Greyscale
.Applicants then refer to Example 1 herein the specification as illustrative of recognizing that “that there is a crystallization problem when using only a compound of formula T”. This argument is not germane to the issue at hand, i.e., whether it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a known polymerisable compound of the present formula T in the liquid crystal composition of Parri et al., based on the advantages taught in Sakamoto et al.
	Applicants’ arguments filed 11 April 2022 acknowledge that “indeed a handful of advantages attributed to the compounds of Sakamoto” are disclosed therein, but essentially argue that there is no teaching, suggestion, or motivation to combine the references since the polymer film containing the aforementioned compounds have different uses. In the present situation, the issue is the obviousness of utilizing a known compound; the fact remains that the compound itself is well known in the liquid crystal art, advantages therefrom the compound are well known in the liquid crystal art, and as such their use thereof is well known in the liquid crystal art; the intended use of the composition containing the well-known compound it is contained in is secondary. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722